WASHINGTON, PITTMAN & McKEEVER, LLC CERTIFIED PUBLIC ACCOUNTANTS AND MANAGEMENT CONSULTANTS 819 South Wabash Avenue Ph. (312) 786-0330 Suite 600 Fax (312) 786-0323 Chicago. Illinois 60605-2184 www.wpmck.com AAA INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2007 TOGETHER WITH INDEPENDENT AUDITOR'S REPORT AAA INDUSTRIES, INC. AND SUBSIDIARIES DECEMBER 31, I N D E XT OR E P O R T P A G E INDEPENDENT AUDITOR'S REPORT 3 CONSOLIDATED BALANCE SHEET 4 CONSOLIDATED STATEMENT OF INCOME 5 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY 6 CONSOLIDATED STATEMENT OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8-19 SUPPLEMENTARY INFORMATION 20 INDEPENDENT AUDITOR'S REPORT ON CONSOLIDATING INFORMATION 21 CONSOLIDATING BALANCE SHEET 22 CONSOLIDATING STATEMENT OF INCOME 23 WASHINGTON, PITTMAN & McKEEVER, LLC CERTIFIED PUBLIC ACCOUNTANTS MANAGEMENT CONSULTANTS 819 South Wabash Avenue Ph. (312) 786-0330 Suite 600 Fax (312) 786-0323 Chicago, Illinois 60605-2184 www.wpck.com INDEPENDENT AUDITOR'S REPORT To the Board of Directors and Shareholders of AAA Industries, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheet of AAA Industries, Inc. and Subsidiaries (an Illinois corporation) as of December 31, 2007, and the related consolidated statements of income, changes in the shareholders' equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of AAA Industries, Inc. and Subsidiaries as of December 31, 2007, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Washington, Pittman & McKeever, LLC WASHINGTON, PITTMAN & McKEEVER, LLC Chicago, Illinois May 12, 2008 3 AAA INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, ASSETS Current Assets Cash and cash equivalents $ 4,215,021 Accounts receivable, net of allowance for doubtful accounts of $518,561 7,532,244 Inventory 12,797,239 Prepaid expenses 129,608 Due from employees 183 Total Current Assets 24,674,295 Property and equipment, net of accumulated depreciation of $15,010,196 33,054,359 Other Assets Loan issue cost, net of accumulated amortization of $24,112 16,075 Non-compete agreement, net of accumulated of $56,000 224,000 Security deposit 29,381 Goodwill 601,838 Total Other Assets 871,294 TOTAL ASSETS $ 58,599,948 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 3,265,765 Notes payable 12,237,517 Current portion of capital lease obligation 154,211 Current portion of auto loan payable 57,474 Wage payable 566,221 Other current liabilities 417,116 Total Current Liabilities 16,698,304 Long-Term Liabilities Notes payable, less current portion 22,619,539 Capital lease obligation, less current portion 1,054,425 Auto loan payable 101,446 Total Long-Term Liabilities 23,775,410 Total Liabilities 40,473,714 Shareholders' Equity Capital stock (No par value; 20,000 shares authorized; 14,196 issued and 13,546 outstanding as of December 31, 2007 1,777,076 Less: Treasury stock (650 common shares at cost) (233,184 ) Retained earnings 16,582,342 Total Shareholders' Equity 18,126,234 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 58,599,948 See accompanying Notes to Consolidated Financial Statements. 4 AAA INDUSTRIES, INC, AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2007 REVENUES Net sales $ 56,759,286 Cost of Goods Sold 43,587,108 Gross Profit 13,172,178 OPERATING EXPENSES Office salaries and benefits 876,763 Professional fees 399,352 Payroll taxes 82,564 Travel and entertainment 63,120 Corporate expenses 2,682,974 Office supplies and expenses 191,778 Repairs and maintenance 13,082 Utilities and telephone 64,011 Insurance expenses 94,019 Freight out 11,291 Scavenger service 406,288 Depreciation and amortization 106,297 Bad debts 32,907 Other operating expenses 359,339 Total Operating Expenses 5,383,785 Operating Income 7,788,393 OTHER INCOME AND (EXPENSES) Interest income 159,994 Donated land 90,000 Bad debts recovery 217,218 Miscellaneous income 2,693 Amortization of non-compete agreement (56,000 ) Impairment of goodwill (128,355 ) Interest expenses (2,074,036 ) Total Other Income and (Expenses) (1,788,486 ) INCOME BEFORE STATE REPLACEMENT TAX 5,999,907 State replacement tax (207,199 ) NET INCOME $ 5,792,708 See accompanying Notes to Consolidated Financial Statements. 5 AAA GALVANIZING, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE YEAR ENDEDDECEMBER 31, Common Stock Treasury Stock Retained Earnings Total Balance at December 31, 2006 $ 1,777,076 $ (233,184 ) 16,453,620 $ 17,997,512 Net Income - - 5,792,708 5,792,708 Distributions to shareholders - - (5,663,986 ) (5,663,986 ) BALANCE AT DECEMBER 31, 2007 $ 1,777,076 $ (233,184 ) $ 16,582,342 $ 18,126,234 See accompanying Notes to Consolidated Financial Statements. 6 AAA INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEAR ENDED DECEMBER OPERATING ACTIVITIES: Net Income $ 5,792,708 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 2,399,492 Bad debts provision (245,655 ) (Increase)/decrease in: Accounts receivable 2,210,651 Prepaid expenses 26,429 Inventory (1,335,524 ) Deposit on building 100,000 Due from employees 10,785 Other assets (280,000 ) Increase/(decrease) in: Accounts payable (2,056,051 ) Other current liabilities 728,841 Net Cash Provided by Operating Activities 7,351,676 INVESTING ACTIVITIES: Purchase of property and equipment (12,884,098 ) Net Cash Used by Investing Activities (12,884,098 ) FINANCING ACTIVITIES: Proceeds from loans 16,346,410 Principal payment on loans (1,896,206 ) Payment on lease obligations (151,159 ) Payment on auto loan (36,334 ) Distribution to shareholders (5,663,986 ) Net Cash Provided by Financing Activities 8,598,725 Increase in Cash 3,066,303 Cash and cash equivalents, Beginning of Year 1,148,718 CASH AND CASH EQUIVALENTS, END OF YEAR $ 4,215,021 SUPPLEMENTAL DISCLOSURES Cash paid for: Interest expense $ 2,074,036 State replacement taxes $ 207,199 See accompanying Notes to Consolidated Financial Statements. 7 AAA INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations AAA Galvanizing, Inc. was incorporated in Illinois on January 7, 1993. The Company's business is coating oxide free iron or steel with a thin high quality layer of zinc, by a well-established process called hot dip galvanizing. This process protects the surface against corrosion, thus extending the product life and resulting in minimal maintenance costs. On June 29, 2002, AAA Galvanizing, Inc. changed its corporate name to AAA Industries, Inc. ("AAA or the "Company"). On July 3, 2002, under a Bill of Sale and Assignment Agreement, the operating assets and liabilities of AAA were transferred to AAA Galvanizing of Joliet, Inc. ("Joliet"), a new company that was incorporated on July 2, 2002. After such transfer, AAA became a holding company having Joliet, AAA Galvanizing of Dixon, Inc. ("Dixon"), AAA Galvanizing of Hamilton, Indiana, Inc. ("Hamilton"), AAA Galvanizing of Peoria, Inc. ("Peoria"), and AAA Quality Galvanizing, Inc. ("Oklahoma") as its wholly-owned subsidiaries. Dixon was incorporated in Illinois on August 4, 1998. Hamilton was incorporated in Indiana on February 12, 2001 and commenced its operations in April 2002. Peoria was incorporated in
